In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-14-00322-CR
                            ____________________

                VERONICA ANNETH GONZALEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________
                On Appeal from the County Court at Law No. 5
                        Montgomery County, Texas
                         Trial Cause No. 13-286006
________________________________________________________              _____________


                                      ORDER

      The clerk’s record in the above styled and numbered cause was filed

October 20, 2014. The reporter’s record was filed September 3, 2014. On

November 21, 2014, the appellant’s court-appointed attorney, Charles G.

Kingsbury, was notified that neither the brief of the appellant nor a motion for

extension of time to file the brief has been filed. Although the brief of the appellant

was due to be filed Wednesday, November 19, 2014, the brief has not been filed.
                                          1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(a)(1). If the appellant

is not incarcerated, but fails to appear at the hearing after having been notified to

do so, or after reasonable attempts to notify him have been made, then the trial

court may enter a finding that appellant no longer desires to pursue the appeal and

send said finding to this Court. See Tex. R. App. P. 38.8(b)(4). If the appellant is

present for the hearing, we direct the trial court to determine whether or not

appellant desires to pursue his appeal. If appellant desires to pursue his appeal, we

direct the trial court to determine why the brief of the appellant has not been filed,

why appellant’s counsel has not responded to late notices from this Court, and

whether retained counsel has abandoned the appeal. If the trial court determines

that retained counsel has abandoned the appeal, the trial court shall determine

whether appellant is indigent and whether counsel should be appointed for the

appeal.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before January 12, 2015.
                                          2
      ORDER ENTERED December 11, 2014.

                                                   PER CURIAM

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       3